Citation Nr: 0030697	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-33 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a heart 
condition and, if so, whether all the evidence both old and 
new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1996 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a heart condition.

A hearing was conducted at the RO before a local VA hearing 
officer in April 1998.  The veteran, subsequent to a remand 
by the Board in January 2000, in October 2000, declined the 
opportunity to have a hearing before a member of the Board.  


FINDINGS OF FACT

1.  The Boston, Massachusetts RO last denied service 
connection for a heart condition by rating decision issued in 
July 1956.  The veteran did not initiate an appeal, and the 
decision became final.

2.  The evidence added to the record subsequent to the July 
1956 decision of the Boston, Massachusetts RO, and pertaining 
to his heart condition claim, consists of private treatment 
records, a lay statement, and the veteran's own statements 
(including hearing testimony) on appeal.

3.  Evidence submitted since the July 1956 rating decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for a heart condition.  

CONCLUSIONS OF LAW

1.  The July 1956 rating decision denying service connection 
for a heart condition is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (2000). 

2.  Additional evidence received since the Boston, 
Massachusetts RO denied entitlement to service connection for 
a heart condition in July 1956 is new and material, and 
accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (2000).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

"Material evidence" adopted by VA under 38 C.F.R. § 
3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the legal hurdle adopted in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. § 
3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, regardless of the 
fact that, as pointed out by the veteran's accredited 
representative in October 1999, the RO has heretofore 
utilized the language set out in the Colvin case, because the 
more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive 
medical evidence of a nexus may be rebutted, in an 
appropriate case, by medical evidence that demonstrates the 
significance of a lack of continuity of symptomatology.  Rose 
v. West, 11 Vet. App. 169, 171-72 (1998).  

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1132 (West 
1991).  A preexisting injury or disease, in turn, will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2000).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(c) (2000).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

It was determined that service connection was not established 
for a heart condition in a July 1956 rating decision.  The 
rating decision indicated that heart disease was not found on 
VA examination conducted in February 1956.  The rating 
decision also indicated that while the service clinical 
records showed that the veteran had been afforded 
electrocardiograms during his period of service, no definite 
diagnosis of a heart condition had been made during this 
period of time.  It was also indicated that the separation 
examination report noted no evidence of either complaints or 
findings regarding the heart.  The veteran was notified of 
this decision in July 1956.  He did not file a timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the July 1956 determination.

The evidence of record at the time that the Boston, 
Massachusetts RO considered this issue in July 1956 consisted 
of the veteran's service medical records, 
postservice VA medical records, and the report of the above-
mentioned February 1956 VA examination.  

The veteran's service medical records show that on enlistment 
examination in July 1952 clinical evaluation of the heart was 
described as normal.  Another examination report dated in 
March 1953 revealed similar normal clinical findings 
concerning the veteran's heart.  A health record dated in 
March 1954 shows that photofluorographic examination of the 
chest was reported as negative.  Also, a January 1955 
treatment note indicates that the veteran was examined and 
that he was found to be physically fit for transfer, with no 
defects noted.  An undated handwritten notation, indicating 
"determine significance of heart murmur," is shown to be 
stapled onto a document dated February 15, 1955, which, the 
Board notes, is during the veteran's period of service.  On 
separation examination on February 15, 1955, clinical 
evaluation of the veteran's heart was described as normal.  

A VA radiographic report, dated in December 1955, shows a 
diagnosis of cardiac murmur; the heart was noted to be within 
normal limits of size and shape.  Several 
electrocardiographic records, dated in 1955 and 1956, are 
also of record.  Another document, dated in February 1956, 
following the veteran's service separation, shows that the 
veteran was to be recalled to Boston for heart examination.

Review of the above-mentioned February 1956 VA examination 
report shows that, as part of the "narrative history" 
section of the report, the veteran reported that in the 
summer of 1954 he had complained of dizziness, and that a 
heart condition was diagnosed upon discharge.  A handwritten 
notation notes "heart murmur found."  While heart murmur 
was noted to have been discerned on examination, the 
diagnosis was "no heart disease found."  

Evidence submitted since the July 1956 decision is shown to 
include numerous private medical records, a lay statement, 
and the transcript from the above-mentioned April 1998 
hearing conducted at the RO.  

Review of the private medical records includes a 
catheterization report dated in October 1981.  The report 
shows that the veteran informed medical personnel that he had 
been informed that he had a benign murmur when he was a 
teenager and that the murmur was again noted during his 
military service.  He added that he was informed that no 
evaluation was necessary during his period of military 
service.  

Also of record is a letter dated in September 1983 from Dr. 
Mills to Dr. LaVoie, both private physicians.  Therein, it is 
indicated that the veteran was seen in September 1983 for 
follow-up care for his non-obstructive hypertrophic 
cardiomegaly.  It was also noted that the veteran had 
undergone cardiac catheterization in October 1981.  

Additional private medical records includes an echocardiogram 
report dated in September 1992, which showed findings 
consistent with hypertrophic cardiomyopathy without 
significant resting outflow obstruction.  A chest X-ray 
report dated in May 1994 shows a diagnosis of cardiomegaly.  
A hospital discharge summary dated in June 1994 shows that 
cardioversion was performed.  Discharge diagnoses of atrial 
fibrillation and atrial tachycardia with variable block were 
included.  The Board notes that this cited evidence clearly 
shows that the veteran currently has a heart condition.  
Other records are shown to include an outpatient note dated 
in February 1995 which shows the veteran to have chronic A-
fib; and another treatment note, dated in April 1996, which 
shows diagnoses of "IHSS" [idiopathic hypertrophic 
subaortic stenosis] (See Medical Abbreviations: 10,000 
Conveniences at the Expense of Communications and Safety 128 
(8th ed. 1997)), chronic "A-fib," and hypertension. 

In the course of a hearing conducted at the RO before a local 
hearing officer in April 1998 the veteran denied ever having 
a heart murmur or chest pains prior to his service entrance.  
He added that a murmur was discovered in the course of his 
discharge examination.  He also mentioned that he had been 
informed that he possibly had an enlarged heart upon service 
separation.  The veteran added that a private treating 
physician, Dr. Stevens, had essentially told him that his 
heart murmur had developed into his current heart condition.  
The veteran further testified that he had been seeing a 
private heart specialist, Dr. Quino, for a little over a 
year.  He added that he had not received any VA treatment for 
his cardiac-related problems.  

Also of record is a letter dated in May 1998 from an 
insurance agent who indicated that in approximately 1972 he 
had had discussions with the veteran concerning the purchase 
of life insurance.  He added that the insurance company had 
denied the veteran's application due to medical reasons; he 
added that he recalled this denial having something to due 
with the veteran's heart.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for a heart condition.  "New" evidence has been submitted, 
specifically, numerous private medical records dated 
following the veteran's service separation which show that he 
does have a heart condition.  Accordingly, the Board finds 
that new and material evidence has been received with regard 
to the veteran's claim for service connection for a heart 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for a heart 
condition.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart condition is 
reopened, and to this extent the appeal is granted.  


REMAND

Having reopened the claim for service connection for a heart 
condition, de novo review of all the evidence is indicated.  
The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (2000).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In this instance, it is clear that the veteran currently 
suffers from heart-related problems, such as chronic arterial 
fibrillation, cardiomegaly, and hypertension.  This fact, 
coupled with the fact that he was diagnosed as having a 
murmur about the time of his service separation, 
necessitates, in the opinion of the Board, that a 
professional medical opinion be sought as to the etiology of 
the veteran's current cardiac-related problems.  

In view of the foregoing, further appellate consideration is 
deferred and the issue is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers, to include Drs. Stevens and 
Quino, who treated the veteran for heart 
problems not already associated with the 
claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  The 
veteran should specifically be informed 
that clinical records concerning 
treatment received by both Drs. Stevens 
and Quino, may prove probative as to his 
current appeal.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).

2.  Thereafter, the claims folder, 
especially copies of all post-service 
medical records concerning heart-related 
treatment and/or testing, if supplied, 
should be referred to a VA cardiologist.  
The veteran should be scheduled for a 
comprehensive VA cardiology examination 
to determine the nature and extent of any 
cardiovascular pathology.  The 
examination must be conducted by an 
appropriate cardiologist.  All indicated 
tests should be conducted.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the study.  The 
examiner is requested to express an 
opinion regarding the etiology of any 
diagnosed heart disease, and state 
whether any of the current findings are 
related to the veteran's period of active 
service.  In addition, the examiner 
should, in rendering the above-requested 
opinion, assume that the veteran was 
diagnosed with a heart murmur during his 
period of service.  The examination 
report must reflect a review of pertinent 
material in the claims folder, including 
the service medical records.  The report 
of the examination should include the 
complete rationale for all opinions 
expressed.

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA cardiologist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should, on a de novo 
basis, readjudicate the issue concerning 
entitlement to service connection for a 
heart condition.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, to include Hodge, supra, and 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 13 -


- 1 -


